THE COURT.
The appellant was convicted in the Superior Court of Yolo County of a felony, to wit: Viola*482tion of an act entitled “An act to regulate sale, possession, distribution and use of habit-forming narcotic and other dangerous drugs and substances,” and specifically with the possession of opium.
The transcript on appeal was filed in this court November 20, 1934. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on January 2, 1935. No appearance was made for appellant at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.